Name: Commission Regulation (EEC) No 3972/88 of 20 December 1988 fixing the indicative ceilings and the "guide" quantities for 1989 under the supplementary mechanism applicable to trade in beef and veal
 Type: Regulation
 Subject Matter: trade policy;  Europe;  international trade
 Date Published: nan

 21 . 12. 88 Official Journal of the European Communities No L 351 /17 COMMISSION REGULATION (EEC) No 3972/88 of 20 December 1988 fixing the indicative ceilings and the 'guide' quantities for 1989 under the supplementary mechanism applicable to trade in beef and veal Article 3 Notwithstanding Article 6 (3) and (4) of Regulation (EEC) No 574/86 :  applications for STM licences may be lodged only in the first 10 days of each two-monthly period,  STM licences shall be issued on the 21st day of each two-monthly period. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 and the second subparagraph of Article 84 (2) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade (STM)('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas the common rules for the application of the STM are laid down in Commission Regulation (EEC) No 574/86 (3), as last amended by Regulation (EEC) No 3296/88 ; whereas the indicative ceiling and the guide quantity for the period 1 January to 31 December 1987 and the special detailed rules for the application of the STM arrangements are laid down in Commission Regulation (EEC) No 3960/87 (4) ; Whereas the indicative ceiling and its rate of increase and the guide quantity for 1989 should be laid down and certain of the detailed rules laid down in Regulation (EEC) No 3960/87 should be amended in the light of experience, in particular those on the submission and the utilization of the licences ; whereas, for the sake of clarity, the said Regulation should be replaced in full ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 4 1 . The applicant must be a natural or legal person who, at the time his application is submitted has, for 12 months at least, been engaged in trade in products of the beef and/or veal sector between Member states or with third countries and who is entered in the official register of a Member State. 2. Licence applications shall be considered only if the applicant declares in writing that he has not lodged and undertakes not to lodge any application under the same STM system in any Member State other than that where his present application is lodged. Article 5 1 . STM licences shall be requested for products falling within :  one of the subheadings of the combined nomenclature, or  one of the groups of subheadings of the combined nomenclature given in the Annex. 2. Notwithstanding Article 2 (2) of Regulation (EEC) No 574/86, the rights accruing from the STM licences are not transmittable. HAS ADOPTED THIS REGULATION Article 1 1 . The indicative ceilings for 1989 and the 'guide' quantities which may be imported into Spain in 1989 from the Community as constituted at 31 December 1985 shall be set out in the Annex. 2. The rate of increase in the indicative ceiling is set at 25 % . Article 6 The sum the quantities stated in the STM licences applied for by each operator in any two-monthly period shall, for each of the 'guide' quantities specified in the Annex, not exceed 20 % of that quantity.Article 2 For the purposes of this Regulation, 100 kg of bone-in meat shall correspond to 77 kg of boned meat. Article 7 During the first six months of the year, the maximum quantity in respect of which STM licences may be issued in each two-monthly period shall be 30 % of the 'guide' quantities given in the Annex hereto. (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988, p. 7. 0 OJ No L 57, 1 . 3 . 1986, p. 1 . {*) OJ No L 371 , 30. 12. 1987, p. 33. No L 351 /18 Official Journal of the European Communities 21 . 12. 88  ECU 4 per 100 kg for all other products set out in the Annex. Article 8 STM licences issued pursuant to Articles 1 and 3 of Council Regulation (EEC) No 569/86 shall be valid for 90 days for all products set out in the Annex from the date of issue within the meaning of Article 6 (4) of Commission Regulation (EEC) No 574/86. Article 9 The security relating to STM licences shall be :  ECU 5 per animal in the case of live bovine animals, and Article 10 Regulation (EEC) No 3960/87 is hereby repealed. Article 11 This Regulation shall enter into force on l January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 December 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Group CN code Description Indicative ceiling Guide quantity 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights (head) 51 350 17 078 2 0201 10 0201 20  Meat of animals of the bovine species, fresh or chilled, bone in 3 0201 30  Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) 8 050 2 846 4 0202 10 0202 20  Meat of animals of the bovine species, frozen, bone in ' 5 0202 30  Meat of animals of the bovine species, frozen, boneless \ 6 0206 10 91 0206 10 95 0206 10 99 0206 21 00 0206 22 90 0206 29 91 0206 29 99  Edible offal of animals of the bovine species, fresh, chilled or frozen 7 0210 20 10  Meat and edible offal, salted, in brine, dried or smoked, bone in I 8 0210 20 90 0210 90 41 0210 90 49 0210 90 90  Meat and edible offal, salted or in brine, dried or smoked, edible flours and meals of meat or meat offal, boneless (tonnes equivalent carcase weight) 23 054,5 23 054,5